Citation Nr: 1823288	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of that proceeding has been associated with the claims file.

A December 2014 Board decision found that entitlement to TDIU was raised by the record and remanded the issue for further evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities include: post-traumatic stress disorder (PTSD), 50 percent disabling; post-traumatic instability, right knee, 20 percent disabling; post-traumatic arthritis, right knee, 10 percent disabling; and tinnitus, 10 percent disabling.  His combined evaluation is 70 percent disabling.  Therefore, the threshold requirements for a schedular TDIU have been met.

In May 2015, the Veteran was provided a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability to submit his educational and employment history.  To date, the Veteran has not submitted the completed form.  However, an August 2006 application for VA vocational rehabilitation benefits indicated that the Veteran had thirteen years of education.  He was also approved for VA educations benefits to begin an associate's degree program in mechanics.  At a February 2011 VA examination, he reported two years of education after leaving military service.  Based on this evidence, it appears the Veteran has a high school degree and some further training in mechanics.  His military occupational specialty was combat engineer.  

The Veteran's full employment history has not been provided, but the Veteran has stated that post-service, he worked as a salesman at a men's clothing store.  There is conflicting evidence as to whether the Veteran has retired from this position, and if so, when.  He testified at the October 2014 hearing that he worked for 43 years as a salesman and had recently retired after his hours had been changed from full-time to part-time, two years previously.  At one June 2016 VA examination, it was indicated that the Veteran was working part-time in a retail shop; in another June 2016 VA examination, he reported working 45 years and retiring in 2015.  

The Veteran reported to a June 2003 VA examiner that he began as a stock boy and worked his way up to salesman within the same company, working full-time in a salaried position and also earning commissions.  He stated that he almost never missed work for any reason, he generally got along well with his bosses and business owners, and was a successful salesman.  At another June 2003 VA examination, the Veteran stated that his tinnitus interfered with communication and hearing.

At a May 2005 VA examination, the Veteran reported increasing difficulty bending his knee, and noted that he would avoid kneeling and squatting and would wear a knee brace for support at work.

In an August 2006 VA medical record, the Veteran reported that his depression had not affected his job performance and that he went to work every day.

In a July 2007 VA medical record, the Veteran stated specifically that his PTSD symptoms were not severe enough to interfere with occupational and social functioning.   

At a November 2010 VA appointment, the Veteran reported that he was feeling depressed due to being stressed out at work, because work was slow, there was talk of lay-offs, and he was worried about losing his job.

In February 2011, the Veteran reported to a VA examiner that the past four years at work had been increasingly stressful.  He contributed this to the business not doing well financially, with all of the branch stores being closed down and only the original store remaining.  He believed this caused the owners a great deal of anxiety and that they passed that along to the Veteran.  He reported that he hoped to work another three years but was not sure he would make it, as criticisms and corrections from the boss made him extremely angry.  He was fined and told to go home three or four times for arguing with the boss.  The examiner determined that the Veteran was able to establish and maintain most work relationships, and was a successful salesman, but was not handling his relationship with his employer well at that time.  His psychiatric symptoms were found to cause occupational and social impairment with occasional decrease in work efficiency and breakthroughs in anxiety, insomnia, and suspiciousness.

In an August 2011 statement, the Veteran reported having increased problems with his bosses and having been asked to go home three or four times.

At the October 2014 hearing, the Veteran reported increased anxiety and stress at his job because of changes to his hours and wages, and his commissions being taken away.  He also described arguments with his boss which caused him to leave work.  He reported difficulties with memory which affected his productivity at work.  He described an overall stressful work environment, noting that another employee had left due to stress, as well.  

A June 2016 VA examination of his right knee disabilities determined that the Veteran was capable of at least part-time employment, as he was currently employed part-time at the men's clothing store.  He reported to the examiner that he was able to work a full eight-hour shift and that his job entailed standing for long periods of time.  The examiner concluded that the Veteran was capable of performing a full-time sedentary job and should be able to perform most full-time non-sedentary jobs, as long as running was not a requirement.

At a June 2016 VA PTSD evaluation, the Veteran reported that prior to retirement, he got into a lot of arguments with his boss, as he was a commissioned salesman and his boss wanted to wait on his customers.  He would get upset and was sent home several times due to arguments, and reported that his stress level led to his decision to retire one or two years previously.  The examiner found that the Veteran's PTSD might affect his ability to effectively communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with coworkers and/or customers.  It was determined that he might require a quiet environment with minimal distractions in order to successfully perform job tasks and might require additional time to complete duties.  However, the examiner found that his PTSD was unlikely to prohibit him from gaining and maintaining adequate employment.

The Board finds that the June 2016 VA examination opinions are based on thorough examination of the Veteran and consideration of his complete medical history and available employment history.  

Unfortunately, because the Veteran did not submit VA Form 21-8940 and no further information on his employment history has been provided, the dates and circumstances of his employment are unclear.  Although failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of information as to the Veteran's complete employment history, educational history and training, and income information necessary to address a claim for TDIU.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Veteran has failed to cooperate with VA's attempts to develop the claim for TDIU that was raised by the record, and has not provided the information requested to permit adequate adjudication of the TDIU claim, the Board cannot conclude that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

The Board also finds that the totality of the evidence indicates that the Veteran was not rendered unemployable due to his service-connected disabilities.  It is clear from the Veteran's VA medical records, VA examinations, and lay testimony that his PTSD, right knee, and tinnitus disabilities impaired his ability to perform the functions of his career as a salesman.  This impairment of function, however, is recognized by the ratings assigned to the Veteran's service-connected disabilities.  Further, there is ample evidence in the record that the difficulties the business was facing caused anxiety in the Veteran.  The potential loss of his job or reduction in wages due to financial difficulties would understandably lead to increased stress and anxiety.  However, any functional impairment the Veteran had in dealing with these added pressures because of his psychiatric condition are contemplated by the ratings assigned for his disability.  His frustration at reduced hours and commissions, and the resulting arguments with his superiors do not render him unemployable due to his service-connected disabilities.  Additionally, he reported being able to work for eight-hour shifts in a non-sedentary job, with the help of a knee brace.  Therefore, his right knee disabilities also do not render him unemployable in his profession.

The Board has considered whether the Veteran's position constituted marginal employment.  However, it is apparent from the Veteran's testimony that his hours were reduced from full-time to part-time due to financial constraints of the business, not due to any of his service-connected disabilities.  The Veteran's prior work experience provides him with the skills needed for employment and there is no indication that he would be unable to work in a full-time position with a more financially stable employer.  

Based on the foregoing, the Board concludes that the weight of the evidence does not support the conclusion that entitlement to a TDIU is warranted.  


ORDER

Entitlement to a TDIU is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


